Exhibit 31.3 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER PURSUANT TO SECURITIES EXCHANGE ACT OF 1a-14(a) AND 15d-14(a) AS ADOPTED PURSUANT TO § -OXLEY ACT OF 2002 I, Michael H. Tardugno, certify that: 1. I have reviewed this Amendment No.1to the Annual Report on Form 10-K/A of Celsion Corporation; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: April 29, 2016 /s/ Michael H. Tardugno Michael H. Tardugno President and Chief Executive Officer
